IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JC POOL AND SPA, INC.,                   : No. 714 MAL 2016
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
ARIE OREN,                               :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of March, 2017, the Petition for Allowance of Appeal is

DENIED.